Citation Nr: 1411566	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral pes planus with hallux valgus.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

It appears that the Veteran's substantive appeal in these matters was untimely (i.e. more than 60 days from the issuance of the Statement of the Case (SOC) and more than a year from the date she was notified of the July 2008 rating decision).  However, the RO treated these matters as if there was a timely filed substantive appeal, and certified the appeal to the Board.  Therefore, as the appeal has been treated as perfected, the Board determines that the Board has jurisdiction to adjudicate the claim.  Percy v. Shinseki, 23 Vet. App. 37, 42 (2009) (noting that a substantive appeal is not jurisdictional and that VA may waive its objection to an untimely substantive appeal, and may properly adjudicate a matter where there has been such a waiver.)

The issue of entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral pes planus with hallux valgus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's claim was denied in a June 1998 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final June 1998 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral pes planus with hallux valgus.

CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied service connection for a left hip disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  The criteria to reopen the claim for service connection for left hip disability, to include as secondary to service-connected bilateral pes planus with hallux valgus, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Criteria for New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A (f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).
New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.

In June 1993, the Veteran filed a claim to establish service connection for a left hip disability, to include as secondary to a chronic bilateral foot condition.  This claim was denied by the RO in a March 1994 rating decision, after the Veteran did not report for her VA examination.  Subsequently in March 1994, the RO reopened the claim after the Veteran provided good cause for not reporting to her scheduled examination.  The Veteran's claim was denied in a June 1998 rating decision, on the basis that there was no recorded treatment in service for a left hip disability and that it could not be service-connected as secondary to her chronic foot pain because her bilateral foot condition was not service-connected.  Although the Veteran was notified of this rating decision and her appellate rights, she did not express disagreement with this determination.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the June 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011).

In March 2006, the Veteran filed a "claim of entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral pes planus with hallux valgus."  The RO did not re-characterize the Veteran's claim as a petition to reopen, and the claim was denied on the merits in a July 2008 rating decision.  The Veteran appealed that decision.  

Evidence received since the final June 1998 rating decision includes a January 2001 Board decision, which granted service connection for a bilateral foot disorder, diagnosed as pes planus with hallux valgus.  The January 2001 Board decision is new, in that it was not previously of record.  The new evidence is also material because the June 1998 rating decision denied the claim, in part, because the Veteran was not service connected for a bilateral foot deformity.  As this evidence goes to a previously unestablished element for secondary service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim to entitlement for service connection for a left hip disability, to include as secondary to service-connected bilateral pes planus with hallux valgus, is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral pes planus with hallux valgus is reopened, and to that extent only, the appeal is granted.  


REMAND

Having reopened the Veteran's claim for entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral pes planus with hallux valgus, the Board finds that further development is needed prior to adjudicating the claim on its merits.

In Shade v. Shinseki, the Court noted that "38 C.F.R. § 3.159(c)(4)(iii) guarantees that, once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  24 Vet. App. 110 (2010).  

The Board notes that the Veteran was last provided with VA examination for her left hip in April 1998.  However, the VA examiner did not provide a medical opinion as to whether the Veteran's left hip disability was caused or aggravated by her bilateral pes planus.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  In light of the new evidence of record, the Veteran should be afforded a new VA examination to assess the nature and etiology of her left hip disability. 


Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all outstanding private treatment records related to her left hip disability.  Thereafter, take appropriate steps to secure any treatment records not currently of record, to include any identified private treatment records and all VA treatment records from December 2009 to present, to specifically include physical therapy records from the Waco, Texas VAMC and any associate outpatient clinic.  These records should be associated with the claims file. 

All attempts to obtain any private records must be documented in the claims file.  The RO must make two attempts to obtain private records unless the first attempt demonstrates that further attempts would be futile. If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165  (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B) ).

2.  Thereafter, schedule the Veteran for a VA examination to assess the nature and etiology of any left hip disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All necessary tests or studies must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:
a.  Identify all diagnoses appropriate to the Veteran's left hip symptoms.  

b.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed left hip disability is etiologically related to the Veteran's military service.

c.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed left hip disability was caused by her service-connected pes planus with hallux valgus.

d.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed left hip disability was aggravated by the Veteran's service-connected pes planus with hallux valgus.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner should address the April 1998 VA examination report and reconcile his or her opinion with the diagnoses and opinions provided in the April 1998 VA examination report. 

The examiner must provide complete rationales for all opinions and conclusions reached.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


